COLLINS, J.
(dissenting).
I quite agree with the majority in their assertion that the decision in State ex rel. v. Johnson, 77 Minn. 453, 80 N. W. 620, should not be regarded as final on a question of this importance, and therefore do not place my dissent herein on the principle of stare decisis. I put it squarely on the ground that the act now before us, chapter 77, and the one considered in the Johnson case, chapter 40, indistinguishable in fact, and designed to cover the cities of Minneapolis and Duluth (each being incorporated as an independent district, with a distinct name and a governing body wholly disconnected from the municipal government), and the city of St. Paul (which is a district in itself with school inspectors appointed by the mayor and in all financial matters merely advisory to the common council), were actually intended to be and are nothing more than evasions of the constitutional provisions in respect to special legislation. I need not repeat what was said in the Johnson case in support of this position by the three members of the court, as it was then constituted, who agreed on this point. The views therein expressed will, I believe, commend themselves to those, in and out of the legal profession^ who believe that the voice of the people as enunciated in article 4, § 33, as amended in 1892, should, if disobeyed by the legislature, be observed and respected by the courts.
The history of this amendment is not without its lesson. After a struggle in the legislature which lasted through three separate sessions, there was adopted, in 1881, the first amendment prohib*208itive of special legislation on certain specified subjects, and providing for the enactment of general laws for the transaction of prohibited business. Experience with the legislature soon demonstrated to the people that there was no hope for relief in the enactment of general laws which would bring about the desired uniformity in the various statutes under which public and private corporations were acting, and public, as well as private, business was being transacted, and, after much agitation, the very radical amendment of 1892 was submitted to the people and adopted by a majority, which clearly, and perhaps unfortunately, indicated that the people were hostile to legislation special in its nature, no matter what the form might be. Since that time attempts have been made, again and again, by appointed and self-constituted committees and commissioners from cities and school districts, large and small, in this state, to “get together” on general legislation, but without avail. If the legislation now under consideration be sustained there need be no further effort made in this direction, for all that is needed to amend every act incorporating a city or a school district is a basis for classification. We shall hear no more of efforts to place all cities and school districts heretofore acting under special legislation, with as many different provisions as there are cities and districts, under a general and uniform system. The result will be more agitation among the taxpayers, further legislation and more radical constitutional provisions.
A. glance at the history of special legislation affecting the three school districts more particularly interested in the 1899 act, will show how strenuously and earnestly the citizens therein have been compelled to insist upon legislation which would restrain officials in the expenditure of public funds, and thus reduce taxation. Their success has been temporary only, because of the determination of these officials to have more money and the disposition of the courts to favor a statute in order to hold it constitutional.
If I understand the prominent and controlling feature of the majority opinion, it is that the provisions in the special act, under which the schools in the city of Minneapolis are governed, having reference to the mode of reporting, or certifying, the levy of taxes *209for school purposes, may be repealed, or may be ignored by the county auditor, and yet Laws 1899, c. 70, will remain complete, not requiring any express action authorized by such special act. In other words, independently of this special act, there are adequate existing provisions of the general tax law, as to the “certifying of the levy to the county auditor, the collection of the tax, and payment of the same to the board of education.” Substitute the words “city treasurer” for the words “board of education,” and the quoted paragraph applies with equal force and relevancy to the St. Paul special act. The provisions of the general tax law referred to are GL S. 1894, §§ 1557, 1576, and 1577, we are informed. The provisions found in the two sections last mentioned have always governed, and no special act has attempted to regulate the manner of keeping accounts in the county auditor’s office, or the time when the county treasurer should pay over funds collected for school purposes, and never will. But section 1557 expressly provides that the taxes voted by incorporated cities, villages, townships, and school districts should be certified to the county auditor by the proper authorities on or before October 10 in each year. Unless certified by the proper authorities an auditor would not, and legally could not, make the levy. How would the auditor of Bamsey county, or the auditor of Hennepin county, satisfy himself that the amount of tax alleged to have been voted for school purposes in the St. Paul district, or in the Minneapolis district, had been voted by an authorized body, or had been certified up to him by the proper authorities? In no manner and nowhere except in the special acts of incorporation. In the St. Paul act the matter of school finances and the voting of taxes for school purposes are the exclusive prerogative of the common council of the city, and the amount so voted is. certified to the auditor of Ramsey county, by the city clerk, presumably, on or before October 10, in the absence of a special provision to the contrary, the sum so voted not to exceed the amount which may be realized by a levy of two and one-half mills on the dollar. Under the Minneapolis act school taxes are voted by the board of education, the maximum levy being four mills on the dollar, and the amount thereof is to be certified or returned to the auditor by the board on or before the first *210of November. So that the general provision, section 1557, which is relied upon to save the 1899 legislation, amounts to nothing more, even if it amounts to that, than to fix October 10 as the last day upon which the board of education of the Minneapolis district may report or certify to the county auditor its action under chapter 77. And, singular as it may appear, this board may again, under the special law and under the court’s construction of chapter 77, make another report and certificate to the auditor, not later than November 1. Again when the treasurers of those counties are required under the general law to pay over the moneys in their hands, .collected for these districts, to whom must they pay, and how are they advised on the subject? In no other manner than by an examination of the special acts. Payment in the St. Paul district is made to the city treasurer, while it is made to the treasurer of the board of education in the Minneapolis district. It seems to me that express action authorized by the special acts, and nowhere else to be found, is required in order to carry out the provisions of the laws of 1899, and that without setting in motion the machinery therein, and in no other law provided, the extra tax cannot be voted, certified, levied, collected, or paid over to the proper officer. The fact is that in the case now before us, as well as in the Johnson case, particular care was taken to follow" the very different provisions of the special acts under which the two school districts are operating. I am of the opinion that this case, as was that of State ex rel. v. Johnson, is controlled by what was said in Alexander v. City of Duluth, 57 Minn. 47, and that opinion was largely rested upon Fitzgerald v. New Brunswick, 47 N. J. L. 481.
I might go further in pointing out the necessity of relying on the special laws whenever an attempt is made to vote, levy, and collect this extra tax, but this dissent is already too lengthy. I believe these enactments of 1899 to be opposed to the constitutional provisions, and that belief compels me to state my views in opposition to those of my associates.